Citation Nr: 1540663	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with cataracts.  

2.  Entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.

3.  Entitlement to initial increased rating in excess of 10 percent for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas reported that the Veteran served on active duty from January 1991 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VARO in Houston, Texas dated in December 2009 and June 2011.  

In February 2015, the Board remanded the Veteran's claims for additional development.  At that time, the venous stasis hyperpigmentation of the bilateral lower extremities was rated as noncompensably disabling for each lower extremity.  In a July 2015 rating decision, the Appeals Management Center (AMC) granted 10 percent ratings for venous stasis hyperpigmentation of the right and left lower extremities effective January 26, 2010, the date the Veteran filed her claims for service connection.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum ratings available were not granted, the issues remained in appellate status.  Additionally, in the July 2015 rating decision, the AMC awarded service connection for cataracts as part of the increased rating claim for diabetes.  As such, the increased rating claim for diabetes is noted to include cataracts as part of the disability issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran requested a video conference hearing before the Board when she submitted her substantive appeal, VA Form 9 in October 2012.  She then withdrew the request for a hearing in a statement submitted later in October 2012.  Inexplicably, the RO scheduled a Travel Board hearing in August 2013.  Prior to the hearing in August 2013, the Veteran resubmitted the same statement she had previously submitted in October 2012 and again withdrew the hearing request.  

In a statement dated in July 2015, the Veteran submitted a statement and requested a video conference hearing before the Board.  Consequently, the Veteran desires a videoconference hearing before the Board scheduled at the Houston, Texas VARO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing scheduled at the Houston, Texas VARO. The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

